Citation Nr: 1410988	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  07-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1996 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for posttraumatic stress disorder (PTSD) and denied entitlement to TDIU.  

In October 2010, the Board granted service connection for PTSD and remanded the TDIU claim.  The Board deferred its adjudication of the TDIU question pending the assignment of a disability evaluation for the service-connected PTSD.  

In January 2012, the Appeals Management Center (AMC) assigned a 50 percent evaluation from August 23, 2006, a 100 percent evaluation from January 8, 2007, under 38 C.F.R. § 4.30, and a 50 percent evaluation from April 1, 2007.  Therefore, because the Veteran was granted the full benefits she sought, and has not filed a notice of disagreement regarding the assigned effective date or rating, her claim regarding PTSD is no longer on appeal.  

In March 2013, the Board denied entitlement to TDIU.  By way of an October 2013 order, the United States Court of Appeals for Veterans Claims (Court) remanded the Board's March 2013 decision.  The Court's order followed a Joint Motion for Remand (JMR). 

In January 2014, the Veteran's representative submitted additional evidence in the form of a lay statement and a private psychological evaluation along with a waiver of consideration of such evidence by the agency of original jurisdiction (AOJ). 



FINDING OF FACT

The Veteran's service-connected disabilities do not preclude her from securing and following a substantially gainful occupation consistent with her education and occupational background.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

At the outset the Board notes that in its March 2013 decision, the Board determined that all requisite duties to notify and assist had been complied with, to include assisting the Veteran by providing her with adequate VA examinations.  In that decision, the Board pointed out that the Veteran had been afforded multiple VA examinations for the specific purpose of determining whether her service-connected disabilities make her unemployable.  The Board found that the VA examinations were adequate, as they were predicated on consideration of all of the pertinent evidence of record, and reflected that the examiners conducted a full examination of the Veteran, which included information necessary to apply the pertinent criteria.

Notably, the parties' JMR includes no reference to the Board's findings in this regard; nor does the Court's order indicate vacatur of that portion of the Board's decision that found compliance with VA's duties to notify and assist.  Furthermore, after the matter was returned to the Board, the Veteran was given 90 days to submit any additional argument or evidence.  In January 2014, the Veteran's representative submitted a private psychiatric record in support of the Veteran's claim.  Nowhere in the appellate brief does the Veteran's representative argue that the evidence currently of record is insufficient to address a claim of entitlement to TDIU.

In light of this history and the evidence and arguments of record, the Board finds that all requisite duties to notify and assist have been met.

II.  Analysis

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran's service-connected disabilities include:  (1) PTSD, evaluated as 50 percent disabling from August 23, 2006, 100 percent disabling from January 8, 2007, and 50 percent disabling from April 1, 2007; (2) excessive daytime somnolence with delayed sleep phase syndrome, evaluated as 30 percent disabling; and (3) hirsutism with pseudofolliculitis barbae, evaluated as 10 percent disabling from December 20, 1999, and 30 percent disabling from September 28, 2007.  Her combined disability evaluation is 70 percent from August 23, 2006.  Thus, the Veteran meets the threshold rating requirements necessary to consider entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  The question therefore becomes whether she is unable to secure or follow a substantially gainful occupation as the result of her service-connected disabilities.  

According to the VA Adjudication and Procedural Manual (M21-1), "substantially gainful employment is defined as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (2012).  This definition "suggests a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words, a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when she was last employed.  Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted). 

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  The Board takes judicial notice that this amount was $11,484 (for one person under the age 65) in 2011.  See U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds, http://www.census.gov/hhes/www/poverty/data/threshld/; see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (judicial notice may be appropriate for facts that are "not subject to reasonable dispute"). 

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  "Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability."  38 C.F.R. § 4.17(a); see also Moyer v. Derwinski, 2 Vet. App. 289, 295 (1992) (applying the definition of "marginal employment" in § 4.17(a), which concerns pension claims, to TDIU compensation claim). 

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Board notes that the relevant evidence of record includes statements from the Veteran and her mother, several VA examination reports, a private psychological evaluation, and VA outpatient treatment reports from the Fort Meade, South Dakota VAMC, the Hot Springs, South Dakota VAMC, and the Rapid City, South Dakota VA Clinic.  Also of record are inpatient treatment records from the Cincinnati, Ohio VAMC.

A June 2004 VA neurological examination report shows that the Veteran was working part time as a waitress.  She worked 16 hours per week.  She was also going to school.  She continued to have problems with drowsiness and fell asleep during class once an hour.  The Veteran indicated that she did not fall asleep if she was up and moving around.  She reportedly had worked as a certified nursing aide in 2004.  She had no problem doing the work, as the stimulation kept her awake, but she nodded off when trying to complete documentation.  She quit, fearing she would be fired otherwise.  Her current employer was sympathetic to her condition.  (The Board notes that while this record falls outside the appeal period, it provides insight into the Veteran's ability to pursue substantially gainful employment, and is instructive for that purpose.)

An August 2006 VA treatment record indicates that the Veteran was discharged from a VA domiciliary where she received treatment for substance abuse.

In correspondence dated in August 2006, the Veteran claimed entitlement to TDIU.  At that time, she was living with her parents.  She stated that she "tried to maintain steady income, but it's been impossible."  She further stated that "employers don't have time to work around my disability."  

In September 2006, the Veteran filed a VA Form 21-8940.  She indicated that she was self-employed doing embroidery for 10-15 hours per week.  She had previously worked as a bartender at Trea from September 2004 to February 2005, and at Harley's from April 2004 to September 2004.  Prior to that time, the Veteran was employed as a certified nursing assistant at Bella Vista from January 2004 to February 2004.  The RO requested information from all three companies relating to the Veteran's employment.  A response from Trea indicates that she worked six hours per week and quit in March 2005.  A response from Bella Vista indicates that she worked 37.50 hours per week, but did not indicate the reason for termination.  A response received from Harley's indicates that the business had changed ownership and/or closed.

In an attached statement, the Veteran described how she became anxious whenever she had to leave her bedroom.  She stated that she sometimes "got stuck" in her room and could not leave.

An October 2006 VA treatment record shows that the Veteran was assigned a GAF score of 58.  The clinician noted that her PTSD symptoms were "disabling at times."  Later that month, the Veteran expressed a desire to start her own business doing appliqué work, and stated that she was working with a Vocational Rehabilitation counselor to get into a school that would provide her with additional training in this area. 

In a correspondence dated in November 2006, the Veteran stated that she enjoyed her work at Bella Vista, but was reprimanded several times for her inability to keep up with the workload.  This situation reportedly caused problems for other employees who had to help her.  She wrote:  "The experience was demoralizing and a severe blow to my self-esteem."  The Veteran stated that the people at Harley's were "horribly overwhelming" and that she had problems facing them.  She left Harley's to work at Trea, "a much calmer place with far fewer people," but had the same problem.  

A November 2006 VA narcolepsy examination report shows that the Veteran had problems with daytime sleepiness.  She would frequently doze off once or twice a day for 5-10 minutes whenever she was sitting down.

From January 8, 2007 to February 23, 2007, the Veteran received inpatient treatment for PTSD.  Upon admission, she stated that she had turned into a "computer nerd" and had been digitizing patterns for embroidery.  She had been self-employed, but stopped in January 2006 because her life was "going backwards."  She was diagnosed with PTSD, depressive disorder not otherwise specified, and alcohol and crystal meth dependence, entering full remission.  Prior to her discharge, it was noted that the PTSD and depressive disorder were in remission. 

An April 2007 VA outpatient treatment record shows that the Veteran was living with her parents.  She was working with Vocational Rehabilitation and hoped to return to school in the summer.  She reported having an occasional drink.  It was noted in June 2007 that she was not working.

In July 2007, the Veteran reported that she was sharing a house apartment with another person.  She earned money by cooking and cleaning for other occupants.  

In May 2008, the Veteran's therapist encouraged her to "find some type of part-time job or volunteer work" since she would not be attending school over the summer.

A June 2008 VA PTSD examination report shows that the Veteran gave a history of approximately 10 different jobs since discharge, including housekeeper, diet technician, waitress, and bartender.  Her longest job was as a diet technician for one year.  She last worked in May 2006.  She reportedly had trouble leaving the house at times and usually quit a job as opposed to being fired.  She had quit college earlier that year due to erratic attendance.  The examiner assigned a GAF score of 50.  He determined that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD.  He noted that the Veteran's PTSD symptoms were not severe enough to require continuous medication.

In a correspondence dated in July 2008, the Veteran stated that she had tried to carry a full-time load of classes, but that it was "horribly overwhelming."  She indicated that she would be attending school in Texas on a part-time basis in the fall.

VA treatment records indicate that the Veteran moved back to South Dakota in January 2010.  She had attended school in Texas, but started drinking again and did not continue with therapy.  In July 2010, she stated that she was attending school.  In December 2010, she stated that was "extremely difficult" to leave her home due to increased anxiety.  She was more irritable and depressed.  She reportedly had been developing software, teaching quilting, and preparing uniforms for dressmakers.  In January 2011, she stated that she was not interested in ongoing individual therapy other than receiving medication management.

In September 2011, the Veteran reported that she was "becoming more and more housebound."  She made "midnight runs" to Wal-Mart to purchase supplies, and  her family brought her food.  She was working by embroidering name badges and ranks for service uniforms.

In October 2011, she reported that she had cut back significantly on her drinking.  She indicated that she was "somewhat reclusive" at times.

In July 2012, the Veteran submitted a second VA Form 21-8940.  She indicated that she had worked part time for Quilt Connection as a software developer from September 2010 to January 2011.  She had worked part time for Angelique's (her mother's business) since June 2007, and had worked part time as a stocker for Pier 1 Imports since November 2011.  She stated that she had earned $6,274 in the previous 12 months.  

In an attached correspondence, the Veteran stated that she had last worked full time in March 2006.  She wrote:  "I am not sure when I became unable to work regularly . . . I have worked what I can."

September 2012 VA Disability Benefits Questionnaire (DBQ)s show that neither the Veteran's service-connected skin conditions nor her service-connected sleep disorder impact her ability to work.  The examiners noted that she was currently working out of her home ironing uniforms for airmen at a nearby installation.

A September 2012 VA PTSD DBQ shows that the Veteran had decided not to return to school.  She had reportedly worked as a waitress in Texas, but quit after two weeks because of interpersonal difficulties.  She become "extremely annoyed" with coworkers to the point where she was having violent thoughts.  She was currently living in her parents' rental house.  She paid the utilities and part of the mortgage payment, but hoped to contribute more as her mother had recently sold her sewing shop.  She went out as needed for groceries, movies, and work supplies.  However, there were many days when she felt "stuck" at home.  The examiner wrote:  "Despite repeated efforts, I was unable to get her to attribute the 'stuckness' to depression, PTSD, or combination."  The examiner noted that the Veteran's work history since 2008 was "somewhat sketchy."  She had worked four hours per week at Pier 1 Imports since November 2011.  She had worked intermittently since 2007 for a sewing shop that brought work to her.  The Veteran indicated that she was depressed in August 2012.  During that time she missed "a couple weeks of work" at Pier 1, and the sewing shop stopped bringing her work "for awhile" because she kept getting behind.  She indicated that she had a fixed schedule at Pier 1, and worked at her own pace doing sewing work.  

The examiner diagnosed PTSD and major depressive disorder.  The examiner concluded that there was clinically significant occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner indicated that it was not possible to differentiate which portion of the Veteran's occupational and social impairment was attributable to each psychiatric diagnosis.  He noted that the symptoms of PTSD and depression overlap.  The examiner concluded that the Veteran's biggest dysfunction is social isolation, noting that she was "close to being housebound."  She preferred to stay in the safe cocoon of her home and had periods where she left home only with tremendous effort or not at all.  However, he opined that the Veteran was capable of obtaining and maintaining competitive employment.  He indicated that she could do telephone sales or work involving a computer from home.  He noted that she currently had two part-time jobs that were not very demanding.  The examiner noted that the Veteran's capacity for obtaining and maintaining work "would be much improved" if she continued with psychiatric treatment.  He cited a "clear pattern" of improvement and gave several examples from the Veteran's VA mental health records.

In January 2014, the Veteran's representative submitted a private psychological evaluation report from Scovel Psychological and Counseling Services.  This report reflects that the Veteran was clinically evaluated and administered psychological assessments in November 2013, and is signed by two psychologists.  At the time of the evaluation, she had been working for Pier 1 for two years.  Her employment history also included one year as a dietary technician at Phoenix Memorial Hospital.  She had attended college for three years.  The Veteran described her depression as moderate and her anxiety as severe.  She reported a severe level of anxiety in social situations.  She also reported that her concentration was poor and that she suffered from psychomotor retardation.  

The Veteran made appropriate eye contact for the majority of the evaluation.  She often changed the subject when upset and anxious and at times these topics were tangential.  She was cooperative and congenial.  She spoke in a clear and coherent manner.  Mood was moderately depressed and anxious.  Affect was inappropriate and often contrasted the content of her speech.  Her thoughts were often tangential and she struggled to organize her thoughts.  Her judgment and insight were limited by her low level of caring what happens to her and lack of hope for the future.  She had a low level of mental clarity.  Personality test results suggested that the Veteran was experiencing a high degree of stress.  She endorsed items in a pattern that suggested some carelessness or inattention to content.  The report indicates that while the MMPI-2 profile "is probably valid, it may show some exaggeration of symptoms."  

The psychologists noted that the Veteran had a chronic tendency to misunderstand the motives of others and tended to be mistrustful, shy, and introverted.  They  concluded that her depressed mood might improve over time or with intervention, although paranoid personality features were likely to persist.  They noted that the Veteran had a very low level of energy and "may be having difficulty keeping up with her daily affairs."  The psychologists determined that she was likely to be viewed as aggressive towards others, and that this aggression might be expressed in the use of intimidating tactics or physical aggression.  

The Veteran's representative argues that the Veteran meets the requirements of 38 C.F.R. § 4.16 because her employment should be considered "marginal" as defined within 38 C.F.R. § 4.16.

The Board concedes that the employment engaged in by the Veteran during the claim period has been marginal at best.  Nonetheless, the Board finds that the Veteran has been capable of substantially gainful employment, which is a question different from what the Veteran has actually done.  Her past employment is certainly a factor to consider, but it is not determinative.  The criteria for entitlement to TDIU for compensation purposes require that the Veteran be unable to obtain and maintain substantially gainful employment due to service-connected disabilities.  The evidence does not demonstrate that the Veteran meets these criteria.  

Although the Veteran's service-connected disabilities no doubt result in a degree of functional impairment, as acknowledged by her current compensable ratings, they are not shown to prevent all substantially gainful employment, to include forms of sedentary employment.  The Board acknowledges that in October 2006 a VA psychiatrist noted that the Veteran's PTSD symptoms were "disabling at times."  However, the VA examiners to consider the Veteran's service-connected disabilities have opined that those disabilities do not prevent her from gainful work.  Specifically, the September 2012 VA examiners found that the Veteran's service-connected daytime somnolence and skin condition have no functional impact on her ability to work.  The September 2012 VA PTSD examiner found that the Veteran is currently capable of obtaining and maintaining employment.  He noted that her two part-time jobs "are not very demanding," and determined that she was also capable of telephone sales or work involving a computer from home.  In so finding, this examiner acknowledged the Veteran's PTSD and symptoms and excessive daytime somnolence.  Moreover, the PTSD examiner indicated that the Veteran's capacity to obtain and maintain employment would be even greater if she continued with therapy.  

The Veteran is competent to attest to factual matters of which she has first-hand knowledge, including problems she has encountered at work as a result of her service-connected PTSD and sleep problem.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1335 (Fed. Cir. 2006).  Nevertheless, the Board must still weigh the Veteran's lay statements against the objective evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's contentions but gives greater probative weight to the September 2012 VA examiners who considered each of the Veteran's service-connected disabilities and concluded they do not prevent the Veteran from engaging in gainful employment.  It is also significant that the Veteran has not gone so far as to actually state that she is unable to work due to one or more of her service-connected disabilities.  On the contrary, she maintains that she has never been fired.  Thus, her representative's contention that "the Veteran has stated that she has not worked due to her service connected disabilities, since 2006" (see February 2013 Post-Remand Brief at 1) is inaccurate.  

The Board is mindful that the Veteran received inpatient treatment for her PTSD for eight weeks in 2007.  However, the question of entitlement to TDIU during this time period is rendered moot by reason of the award of a temporary total rating under 38 C.F.R. § 4.30.  

For the foregoing reasons, the Board finds that entitlement to a TDIU rating is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


